Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.                
 
Election/Restrictions
Newly submitted claims 34-36, 38-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The applicant elected the group and species of a manually adjustable, external tool without traverse on the reply dated 3/26/2018.  
Claims 34-36, 41-42 are directed toward a method of using a controller.  A method of using a tool is a different statutory category of invention than the elected embodiment of a manually adjustable external tool and the apparatus could be used with a different method of use.  The method versus the apparatus constitutes a search burden since the method steps would require searching in additional classes for the method steps and different text searching strategies.  
Further, claims 36, 38-42 are also directed toward the non-elected species of an automatically adjustable external tool.  According to the instant disclosure the actuators are used for automatic not manual adjustment.  [0030]
Since applicant has received two full rounds of prosecution on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-36 and 41-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 9, 11-12, 27 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and in view of Tompkins (2012/0143351A1).

In regard to claim 1, Davis teaches a system for engaging a limb having an underlying bone (the socket is fully capable of being used with a lower limb with underlying bone such as a transfemoral amputation if the hand is detached and a lower limb attached instead.  The socket shape will also match the shape of the transfemoral amputation and is built to support weight (i.e. pushing up from a chair, pushup etc.)) with an interface (interface/socket is part of a prosthetic device) comprising:
a first paddle (see annotated figure) having a first inner surface (toward residual limb), a first outer surface (away from residual limb), a first paddle end, and a second paddle end, wherein the first paddle end and the second paddle end lie on opposite ends of the first paddle; 
a second paddle (see annotated figure) having a second inner surface, a second outer surface, a third paddle end, and a fourth paddle end, wherein the third paddle end and the fourth paddle end lie on opposite ends of the second paddle; 
a third paddle (see annotated figure) having a third inner surface, a third outer surface, a fifth paddle end, and a sixth paddle end, wherein the fifth paddle end and the sixth paddle end lie on opposite ends of the third paddle;
an adapter (see annotated figure) having a diameter; 
wherein the first, second, and third paddles have a length that is oriented along a the longitudinal dimension of the prosthetic device (see figure); 
wherein each of the first, second, and third paddle connectors are circumferentially disposed around the adapter (see figure, where paddles connect to the adapter); 
wherein the first, second, and third paddles are positioned so as to compress a first, second, and third target area (sections of limb), along a longitudinal dimension of the lower limb so as to compress soft tissue against a bone in the target so as to reduce motion of the underlying bone toward the first, second and third inner surfaces (as shown in the figure the paddles are fully capable of being compressed using the straps and are capable of being further compressed and therefore reducing motion of the bone; with enough force the straps are capable of compressing the soft tissue against a bone to reduce motion of the bone based on the shape of the paddles and force of the straps). 	
However, Davis does not teach the paddle connectors allow rotation or the controller as claimed. 
Bache teaches a first paddle connector 140, a second paddle connector (see multiple hinges 140 in fig 9), and a third paddle connector (see multiple hinges 140 in fig 9) that couple the first paddle end of each paddle to the adapter (fig 9; 140 attaches 136 and 156 to 120).  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Bache’s adapter to connect each paddle of Davis to the adapter of Davis in order to allow greater adjustability of the socket on the limb for volume changes and various limb shapes (see arrows, fig 9).
Tomkins teaches a controller 18 for adjusting (intended use, may be used to determine optimal compression or forces; since forces indicate socket fit the controller system is capable of being used for determining socket adjustment) compression of the first, second and third paddles, a power source 42 for supplying power to the controller [0036].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the force output assembly including the controller and power source of Tomkins in the socket system of Davis because the device provides feedback to the user for excessive force measurements [0036] which is important because many prosthetic users have neuropathy and cannot feel the residual limb well.
In regard to claim 7, Davis meets the claim limitations as discussed in the rejection of claim 1, and further teaches the first paddle (see annotated figure) is configured to have a length that extends beyond and end of the bone within the limb (since the bone does not extend outside of the skin in a standard amputation, the length of the paddles and socket will therefore be longer than a bone (and at least someone’s bone) within the residual limb). 
In regard to claim 9, Davis meets the claim limitations as discussed in the rejection of claim 1, and further teaches the first paddle connector is detachable from at least one of the paddle and the adapter (detachable from the paddle and adapter by removing rivet 10). 
In regard to claim 11, Davis meets the claim limitations as discussed in the rejection of claim 1 but does not teach at least one sensor.  
Tomkins teaches at least one sensor [0036: force sensors].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the force output assembly of Tomkins in the socket system of Davis because the device provides feedback to the user for excessive force measurements [0036] which is important because many prosthetic users have neuropathy and cannot feel the residual limb well.
In regard to claim 12, Davis meets the claim limitations as discussed in the rejection of claim 1 but does not teach the paddle connector as claimed.  Bache further teaches the first paddle connector 140 allows for the first paddle to tilt relative to a center axis of the interface (see arrows, fig 9).  
In regard to claim 27, Davis meets the claim limitations as discussed in the rejection of  claim 1, and further teaches a fourth paddle (on far side of limb) having a fourth inner surface (inner), a fourth outer surface (outer), a seventh paddle end (proximal), and an eight paddle end (distal), wherein the seventh paddle end and the eight paddle end lie on opposite ends of the fourth paddle.  While the picture does not show the fourth paddle, one of ordinary skill in the art would recognize that the prosthetic is symmetric and to properly fit on the limb a counterforce to each paddle is necessary, thereby necessitating a fourth paddle for proper function
In regard to claim 37, Davis meets the claim limitations as discussed in the rejection of claim 1.  
However, Davis does not teach a sensor for sensing a condition of the limb or interface.  
Tomkins further teaches a sensor for sensing a condition of the limb or interface.  [0036; force sensors]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the force output assembly including the controller and power source of Tomkins in the socket system of Davis because the device provides feedback to the user for excessive force measurements [0036] which is important because many prosthetic users have neuropathy and cannot feel the residual limb well.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) Tompkins (2012/0143351A1) and further in view of Brown (675811).

In regard to claim 8, Davis meets the claim limitations as discussed in the rejection of claim 1, but does not teach the first paddle is adapter to rotate along a long axis between the first and second paddle end.  
Brown teaches the first paddle is configured to rotate along a long axis extending between the first paddle end and the second paddle end such that the first outer surface rotates towards the limb (abstract: ball joint; page 1: lines 60-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the paddle connection of Brown and the distal end of the paddles of Davis for greater adjustability. (page 1, lines 15-20)

Claims 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and in view of Tompkins (2012/0143351A1) and further in view of Johnson (2010/0082116A1).

In regard to claims 2 and 12, Davis meets the claim limitations as discussed in the rejection of claim 1, but does not teach the paddle is slidably coupled to the side of the adapter.  
Johnson teaches the first paddle connector (see 104 and slots) is slidably coupled to a side of the adapter, and wherein a distance between the first paddle and the second paddle is adjustable by sliding the first paddle connector along the side of the adapter [0042].  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Johnson’s slidable features between the adapter and paddles of Davis because it allows adjustment to the length of the paddles to accommodate different sizes of the limb [0042].

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and in view of Tompkins (2012/0143351A1) and further in view of Archer (2007/0173955A1).

In regard to claim 3, Davis meets the claim limitations as discussed in the rejection of claim 1, but does not teach the adapter comprises an upper and bottom plate.  
Archer teaches the adapter includes an upper plate 850 and a bottom plate 820, wherein the upper plate is rotatable relative to the bottom plate (fig 7).  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Archer’s wrist in place of the wrist/adapter of Davis because Archer’s adapter allows the user to have wrist motion (abstract) to more closely mimic the natural wrist being replaced by the prosthesis.

Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and in view of Tompkins (2012/0143351A1) and further in view of Einarsson (2007/0225824A1).

In regard to claims 4-5, Davis meets the claim limitations as discussed in the rejection of claim 1, and further teaches a membrane (strap) between the paddles (see figure.  However, Davis does not teach the membrane as claimed.  
Einarsson teaches a membrane 26 removably coupled between the first paddle and the second paddle (fig 5) to limit outward flow of tissue through a relief area between the first paddle and the second paddle (compresses the area between paddles to limit outward tissue flow); wherein the membrane comprises a stretchable material [0041: elastic].  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Einarsson’s membrane (straps) in place of those of Davis through functional substitution since both straps attach parts of an adjustable socket together and further since the straps of Einarsson’s elastic nature helps bias the paddles toward one another for a secure fit [0041].
Claims 4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (Young Afghan Amputee gets new arms) in view of Bache (2012/0101597A1) and in view of Tompkins (2012/0143351A1) and further in view of Martin (7300466B1).

In regard to claims 4 and 6, Davis meets the claim limitations as discussed in the rejection of claim 1, and further teaches a membrane (straps) between the paddles (see figures).  However, Davis remains silent to the membrane material.  Martin teaches a membrane 46 removably coupled (removable by removing the rivets) between the first paddle and the second paddle (between 24 and 26) to limit outward flow of tissue through a relief area between the first paddle and the second paddle (limits the flow of tissue by compressing tissue inwards in the area of the membrane); wherein the membrane comprises a semi-rigid or rigid material (46 is plastic which is at least semi-rigid under the broadest reasonable interpretation).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Martin’s membrane in place of that of Davis through functional substitution since both membranes connect portions of an adjustable prosthetic socket from together MPEP 2144.

    PNG
    media_image1.png
    1055
    1920
    media_image1.png
    Greyscale

Response to Arguments
In regard to the 103(a) rejection of claims 1, 7, 9, 12 and 25-27 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and in view of Groves (2009/0076625A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 8 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and in view of Groves (2009/0076625A1) and further in view of Brown (675811), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 2 and 12 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and in view of Groves (2009/0076625A1) and further in view of Johnson (2010/0082116A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 3 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and in view of Groves (2009/0076625A1) and further in view of Archer (2007/0173955A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 4-5as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and in view of Groves (2009/0076625A1) and further in view of Einarsson (2007/0255824A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 4 and 6 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and in view of Groves (2009/0076625A1) and further in view of Martin (7300466B1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 11 as unpatentable over Davis (Young Afghan Amputee Gets New Arms) in view of Bache (2012/0101597A1) and in view of Groves (2009/0076625A1) and further in view of Caspers (2004/0167638A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774